Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/21/2021.  Claims 1, 3-12, and 20 are pending.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1, 3, and 5-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The applicant has amended independent claim 1 by removing structural limitations and broadening the claims.  
As to the argument with Vendely et al. US 2017/0296189, the examiner agrees that it is not prior art because it is commonly owed.  However, the subject matter to which Vendely was applied to within the previous rejection has been cancelled by the applicant, therefore the argument is moot.
As to the argument the Sheldon et al. US 2017/0202607, the examiner agrees that it is not prior art because it is commonly owned.
The Affidavit under 37 CFR 1.132 filed 11/24/2021 is sufficient to overcome the rejection of claims 8-12 based upon the evidence that the Sheldon et al. US 2017/0202607 reference is owned by the same person or subject to an obligation of assignment to the same person (Ethicon LLC) and thus is not available as prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. US 2015/0272575 (Leimbach) with incorporated reference Shelton et al. US 2012/0298719 (Shelton).
As to claim 1, Leimbach teaches a surgical clip applier system, comprising: a clip applier shaft assembly (200) having a shaft (260 + 302) with a plurality of clips disposed therein (within 304, 304 is within 302) and a pair of jaws (304, 306) at a distal end thereof, the clip applier shaft assembly including a clip advancing assembly configured to feed a distal-most clip of the plurality of clips into the pair of jaws (firing mechanism, [0239] the system of Leimbach comprises multiple staples within 304, the 304 includes a distal most staple, that during the firing stroke the distal most staple will be feed between the jaws, furthermore, claim 1 does not positively claim a clip or structure of the clip in the stages) and a clamping assembly  (fig. 4) configured to move the pair of jaws from an open position to a closed position to form the distal-most clip around tissue [0179]; a drive assembly operably coupled to the clamping assembly and configured to drive the clamping assembly through stages of clip formation in which a distal-most clip in the jaws is moved from an initial open configuration to a final closed configuration (drive system, [0182]); and a control system (7004) configured to actuate the drive assembly via a motor (82) operatively coupled to the drive assembly and the control system, the control system (7004) having a stored predetermined threshold of torque applied to the drive assembly by the motor, the applied torque measured by a sensor (processor with sensors, [0368], clip configurations/stages are not positively recited) operably coupled to the motor and the control system, and the control system being configured to stop movement of the drive assembly during the stages of clip formation if the applied torque measured by the sensor exceeds the stored predetermined threshold is exceeded (Leimbach discloses a maximum torque [0368] that reads on the limitation of 
As to claim 3, Leimbach teaches the surgical clip applier system of claim 1, wherein the control system is further configured to control a velocity of the clamping assembly if the applied torque measured by the sensor exceeds the stored predetermined threshold [0368].  
As to claim 5, Leimbach teaches the surgical clip applier system of claim 4, wherein the second threshold is greater than the first threshold [0353]-[0354].
As to claim 6, Leimbach teaches the surgical clip applier system of claim 1, wherein the drive assembly is disposed within a housing coupled to a proximal end of the clip applier shaft assembly (fig. 4).  
As to claim 7, Leimbach (with incorporated reference Shelton) teaches the surgical clip applier system of claim 1 ([0176], Leimbach discloses that the frame can be used with a robot such as Shelton), wherein the drive assembly comprises a first housing (1106, Shelton, incorporated) on a robotic arm  (fig. 2, Shelton, incorporated) having the at least one motor (1120, Shelton) disposed therein, and a second housing (20) on a proximal end of the clip applier shaft assembly and having at least one connector for coupling to the at least one motor in the first housing ([0176], Leimbach discloses that the frame can be used with a robot such as Shelton).
Allowable Subject Matter
Claims 8-12 are allowable over the prior art of record.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious the overall claimed invention of a surgical clip applier as recited in claim 8.  The prior art of Leimbach et al. US 2015/0272575 with incorporated reference Shelton et al. US 2012/0298719 does not teach a clip having stages of clip formation.  Nor does Leimbach and Shelton teach a clip have a partially closed configuration (first stage) and a closed configuration (second stage).  Leimbach and Shelton do not teach a control system that controls the stages of clip formation by measuring the torque applied to a drive system to determine the first and second stages of clip formation.  In contrast Leimbach and Shelton teaches monitoring parameters of an applier; such as torque thresholds to detect faults, and pausing or stopping the motor before continuing use of the applier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0248167 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                       

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771